462 F.3d 1066
UNITED STATES of America, Plaintiff-Appellee,v.Alphonso Kinzar CARTY, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Juan Antonio Zavala, Defendant-Appellant.
No. 05-10200.
No. 05-30120.
United States Court of Appeals, Ninth Circuit.
August 23, 2006.

Kimberly M. Hare, Assistant U.S. Attorney, Phoenix, AZ, Allan Burrow, USBO-Office of the U.S. Attorney, Boise, ID, for Plaintiff-Appellee.
Milagros A. Cisneros, Federal Public Defender's Office, Phoenix, AZ, for Defendant-Appellant Alphonso Kinzar Carty.
Dennis M. Charney, Esq., Eagle, ID, for Defendant-Appellant Juan Antonio Zavala.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that these cases be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinions shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.


2
These matters are consolidated for purposes of en banc rehearing.